DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Regarding claims 1-10 and 12, it is not clear what is encompassed by the terminology “traditional type” which appears to a relative term, i.e. what is traditional to one may not be to another.  Additionally, it should be noted that claim 11 is excluded as same provides particularly steps used to produce a traditional vinification of effervescent wine.  Also, regarding the precentages of monoterpenes and sesquiterpenes in claims 1, 3, 4-8, and 12, it is not clear if it is based on the wine as a whole with the added material or based on the terpenes as a whole.               In claim 2, it is not clear if “or the mixtures thereof” refers only to the Markush group of monoterpenes or the Markush group of sesquiterpenes because it is not repeated fro the former group.  Additionally, such format (see in particularly the sesquiterpene group: A, B, C, and D or E) is not in keeping with the traditional format for Markush groups (A, B, C, D and E).   It is further suggested that “; and” be placed between the two Markush groups for better distinguishing the two.  The same issue (“or 
Allowable Subject Matter
3.        Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and, if dependent claims, to include all of the limitations of the base claim and any intervening claims.            In view of the prior art of record, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the particular terpenes, amounts of each, and the total amount used to provide the effervescent wine as set forth (claims 1-10) aas the method of preparing such particular wine product (claim 11) and further use of such particular wine product (12).


            

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
February 8, 2022